539 P.2d 1123 (1975)
Kenneth W. and Veola J. PARELIUS, Appellants,
v.
The CITY OF LAKE OSWEGO, a Municipal Corporation, et al., Respondents.
Court of Appeals of Oregon.
Argued and Submitted July 24, 1975.
Decided September 10, 1975.
*1124 Louis J. Fasano, Portland, argued the cause for appellants. With him on the briefs were Lovett, Stiner & Fasano, P.C., Portland.
James A. Cox, Lake Oswego, argued the cause and filed the brief for respondents.
Before SCHWAB, C.J., and THORNTON and LEE, JJ.
SCHWAB, Chief Judge.
This is a writ of review proceeding challenging on numerous grounds the action of the city council of Lake Oswego in down-zoning (by reducing the permissible density) a 72.9-acre area containing, as near as we can tell from a sketchy record, at least 23 single family homes, a National Guard armory, a church, and several large tracts of undeveloped property with the various parcels, developed and undeveloped, in widely diverse ownership.
We do not reach the merits here. As pointed out in Culver v. Dagg, Or. App., 75 Adv.Sh. 999, 532 P.2d 1127, Sup.Ct. review denied (1975), the rezoning of a substantial area made up of numerous separately owned parcels of property is a legislative and not a judicial matter and as such is not subject to judicial scrutiny in a writ of review proceeding. If the city's action here is to be challenged, it must be done in some other form of proceeding.
Judgment vacated; appeal dismissed.